             EXHIBIT 9

Decision and Order of October 23, 2020
FILED: NEW YORK COUNTY CLERK 10/26/2020 09:12 AM                                                        INDEX NO. 651721/2020
NYSCEF DOC. NO. 29                                                                                 RECEIVED NYSCEF: 10/23/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK: COMMERCIAL DIVISION PART IAS MOTION 48EFM
          --------------------------------------------------------------------X
           LEONARD BLUM,                                                             INDEX NO.          651721/2020

                                                Petitioner,
                                                                                     MOTION DATE            NIA
                                        -v-
                                                                                     MOTION SEQ. NO.         001
           WESTWOOD CAPITAL HOLDINGS, LLC and
           WESTWOOD CAPITAL, LLC,
                                                                                      DECISION+ ORDER ON
                                                Respondents.                                MOTION
          -----------------------------------------------------------------------X

          HON. ANDREA MASLEY:

          The following e-filed documents, listed by NYSCEF document number (Motion 001) 6, 22, 23, 24, 25,
          26
          were read on this motion to/for                CONFIRM/DISAPPROVE AWARD/REPORT

         Upon the foregoing documents, it is

                 The petition brought pursuant to CPLR 7510 to confirm an arbitration award is
         granted. lh an arbitration on January 22, 2020, petitioner was awarded $234,500
         against respondent Westwood Capital LLC (Capital) and $532,732.49 against
         respondent Westwood Capital Holdings LLC (Holdings). (NYSCEF Doc. No. [NYSCEF]
         2, Arbitration Award.) In respondents' answer, filed September 23, 2020, respondent
         Capital admitted to paying petitioner $20,000 with an intent to pay the balance of the
         award against it. (NYSCEF 22, Answer ,I12.) Respondent Holdings admitted to owing
         the total amount of the arbitration award. (Id.) On September 11, 2020, amended
         September 15, 2020, the court granted petitioner's motion for permission to serve
         restraining notices and subpoenas. (NYSCEF 17, Decision; NYSCEF 19, Amended
         Decision.) Petitioner informs the court the subpoenas were served on September 15,
         2020, but respondents have failed to respond. (NYSCEF 24, petitioner's 10/7/20 letter.)
         The court had stayed the restraining notices until September 14, 2020, giving the
         parties time to settle this matter. (NYSCEF 17, 18.) The parties agree that settlement
         has not been reached.
                                                                                                                       f I
                                                                                                                         ;

               Since respondents answered without seeking to vacate or modify the arbitration
         award pursuant to CPLR 7511, the court is compelled to deny respondents' request to
         deduct $20,000 from the arbitration award. However, respondents are not without a
         remedy as discussed below.

                 In its October 7, 2020 letter updating the court on settlement, petitioner asks the
         court to direct respondents to comply with the subpoenas that petitioner served with the,
                                                                                                                        ','
          651721/2020 BLUM, LEONARD vs. WESTWOOD CAPITAL HOLDINGS, LLC                                   Page 1 of 2
          Motion No. 001




                                                                1 of 2
FILED: NEW YORK COUNTY CLERK 10/26/2020 09:12 AM                                             INDEX NO. 651721/2020
NYSCEF DOC. NO. 29                                                                     RECEIVED NYSCEF: 10/23/2020




         restraining notices. Respondents shall comply with the subpoenas within 5 days or
         petitioner may initiate a contempt proceeding which the court will entertain until the
         judgment is signed. Otherwise, petitioner is welcome to initiate an enforcement action.
         Respondent Capital may raise partial payment of $20,000 in such proceeding.

                 Accordingly, it is

                ADJUDGED that the petition is granted, and the award rendered in favor of
         petitioner and against respondents is confirmed; and it is further

                 ADJUDGED that petitioner Leonard Blum, having an address at                   .
         - - - - - - - - - ' do recover from respondent Westwood Capital LLC, having an
         address at 489 Fifth Ave., New York, NY 10017, the amount of$ 234,500, plus interest
         at the rate of 9% per annum from the date of January 22, 2020, as computed by the
         Clerk in the amount of$                , together with costs and disbursements in the
         amount of $                        as taxed by the Clerk, for the total amount of
         $              , and that the petitioner have execution therefor; and it is further

                ADJUDGED that petitioner Leonard Blum, having an address at
         - - - - - - - - - ' do recover from respondent Westwood Capital Holdings LLC,.
         having an address at 489 Fifth Ave., New York, NY 10017, the amount of $532,732.49,
         plus interest at the rate of 9% per annum from the date of January 22, 2020, as
         computed by the Clerk in the amount of$                  , together with costs and
         disbursements in the amount of $
         amount of $
                                                                   as taxed by the Clerk, for the totai1
                                    , and that the petitioner have execution therefor; and it is further
                                                                                                          ..
                 ORDERED that respondents shall comply with the subpoenas within 5 days or
         petitioner may take appropriate action until the judgment is signed.



                                                                                                            '.

          [0/atJ, Jqjv ATE
                                                                                                          ~r
                                  ~
          CHECK ONE:                  CASE DISPOSED                 NON-FINAL DISPOSITION

                                      GRANTED         D    DENIED   GRANTED IN PART         D   OTHER     J:;
          APPLICATION:                SETTLE ORDER                  SUBMIT ORDER

          CHECK IF APPROPRIATE:       INCLUDES TRANSFER/REASSIGN    FIDUCIARY APPOINTMENT   D   REFERENCE




          651721/2020 BLUM, LEONARD vs. WESTWOOD CAPITAL HOLDINGS, LLC                       Page 2 of2
                                                                                                          . :r''
          Motion No. 001                                                                                   •{• I




                                                        2 of 2
